ORDER

PER CURIAM.
Skyline Displays Midstates, Inc. (“Mid-states”) appeals from the trial court’s dismissal of its third amended petition and the grant of a motion to dismiss a count in its second amended petition filed by Skyline Displays, Inc. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).